PER CURIAM. Jimmy Easley and Vickey Wagner Easley, IAM. appellants in this matter, have filed a second amended motion for rule on clerk to enable them to file a record late in a criminal case. Counsel for the Easleys, Winston C. Mathis, accepts full responsibility for failing to file the record in timely fashion. Appellants previously filed a similar motion for rule on clerk, but it was denied because there was no information in the supreme court clerk’s office that the record had been tendered. It has now been brought to this court’s attention that the record was tendered but under an erroneous number. The record has now been tendered under the correct docket number. Appellants’ attorney, Winston C. Mathis, admits in the motion that the record was not timely filed due to a mistake on his part.  We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.